WELCH, Justice
(dissenting).
As I understand it, in the petition in the action ill District'Court before Judge Van Meter it was expressly alleged that the Common Pleas Court’ judgment was void on its face, with statement of alleged facts showing it to be thus void. The demurrer presented to that :: petition admitted then, for the purpose of the demurrer, that the judgment was void oii its face. The majority opinion' as I construe it, clearly treats the Common Pleas Court judgment as being void on its face, or decides this case .in this court, as if that judgment is void on its face.
Then, if the Common Pleas Court judgment is void on its face, the sheriff had no valid legal authority to levy the .execution on any property and had no. valid legal authority to sell this truck on such execution. It is my view that any court of general • jurisdiction, or any district court, having jurisdiction of the parties, would have the authority and jurisdiction to enjoin .the sale of . the truck on execution ■issued out of any other court on a judgment which was void on.its face.
As I construe the majority opinion it holds to the contrary, and holds that the exclusive remedy, even against a judgment void on its face, is to proceed for vacation of the void judgment in the court in which it was rendered. While the judgment debtor might so proceed, it is my view that when a judgment is void on its face, any effort to enforce it by execution sale may be enjoined as was here sought in the district court, and that the district court, with Judge Van Meter presiding, had full jurisdiction to hear and determine the injunction suit on its merits, and if the Common Pleas Court judgment was found to be so void, that the district court had full jurisdiction and authority to enjoin the sale of the truck.
I therefore dissent.
I am authorized to state that WILLIAMS, V. C. J., and ARNOLD, J., concur in these views.